FRICKE, J., pro tem.
The information charges the grand theft from the person of one John Patrick of the sum of nine dollars. Omitting the details of the meeting between the white complainant and the colored defendant Henson, and his object in occupying a bedroom with her, it appears that the complainant hung his coat, vest and trousers on the back of a chair, and that while his attention was elsewhere than upon his clothing he heard a rustling of paper, turned his head and saw defendant Jefferson reach into his 'inside pocket and his wallet. His efforts to interfere were blocked by Henson, who, after the complainant had succeeded in getting his clothes on, drew a knife and ordered him to keep his hand out of his pocket. Complainant had some of his money in his hand, and Jefferson pried his fingers loose, removed the money and handed it to defendant Henson. escaped by jumping through a closed window. He testified that the money was taken from him forcibly and against his will.
*166Appellant’s sole contention, that there was no theft from the person and hence that the crime amounted to but a petty theft, is predicated upon the theory that the money was taken from complainant’s clothes while they hung on thé chair. Even if we assume that some money was thus taken, the testimony of complainant that the money was forcibly taken from his hand is ample to sustain the conviction of grand theft.
The judgment and order denying a new trial are affirmed.
Crail, P. J., and Wood, J., concurred.